Citation Nr: 9924348	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  93-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of receiving Disability and 
Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
almost continuous active naval service from March 1944 to 
June 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Phoenix Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was last 
before the Board in June 1997, at which time it was remanded 
for further development.  

The Board has limited the present appeal to the appellant's 
May 1992 claim seeking DIC based on service connection for 
the cause of death.  Should she wish to claim service 
connection for the cause of the veteran's death for the 
purpose of receiving other VA benefits, she should notify the 
RO of this fact and clearly identify the other, ancillary VA 
benefits which she seeks.  See Barela v. West, 11 Vet. App. 
280, 283 (1998).  

A preliminary review of the claims file disclosed that a 
November 1996 request by the appellant under the 
Privacy/Freedom of Information Act to provide her attorney 
with a copy of the veteran's claims file did not appear to 
have been answered.  However, through telephonic contact in 
May 1999 with the RO it was revealed that the request had 
been processed on October 22, 1997.  The Board therefore 
presumes from the attorney's silence since that date (and 
following the issuance of a supplemental statement of the 
case in September 1997) that he has no further evidence or 
argument to submit in support of the present appeal.  In any 
case, the time limit for the submission of such additional 
evidence or argument (or to request an extension of that time 
limit) has long since expired.  See 38 C.F.R. §§ 20.302(c) & 
20.303 (1998).  

Finally, the attorney's October 1, 1997 request for 
additional information is rejected, as the requested 
information (a resume of the VA examiner, "including all 
Board certifications, professional qualifications, experience 
and duties") is not available to the Board or RO, and since 
good cause for the requested information is not demonstrated.  


FINDINGS OF FACT

1.  The veteran died in April 1992 due to multiple organic 
consequences of alcohol abuse.  

2.  The immediate cause of the veteran's death was not 
evident in service, nor is it shown to be due to any 
disability of service origin; any in-service alcohol abuse 
was not incurred in line of duty. 


CONCLUSION OF LAW

A service-connected disability did not directly or 
secondarily cause or contribute to the veteran's death.  
38 U.S.C.A. §§ 105, 1110, 1131, 1310 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.310(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated in line of duty during active military service in 
wartime or peacetime.  38 U.S.C.A §§ 1110, 1131.  However, a 
disease or injury which was a result of the abuse of alcohol 
or drugs cannot be deemed to have been incurred in line of 
duty.  38 U.S.C.A. § 105(a) (West 1991).  Service connection 
can also be granted for any disability which is proximately 
due to, or the result of, a service-connected disability.  
38 C.F.R. § 3.310(a) (1998).  To establish service connection 
for the cause of a veteran's death, the evidence must 
establish that a service-connected disease or injury either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(1998).  The 
criteria for determining whether or not the disability is 
service connected shall be those applicable under Chapter 11 
of this title.  38 U.S.C.A. § 1310.  

The veteran died on April [redacted], 1992 at the age of 65, 
while hospitalized at a private medical facility.  According 
to the Certificate of Death, the immediate cause of his death 
was adult respiratory distress syndrome (ARDS, called also 
"shock lung" according to Dorland's Illustrated Medical 
Dictionary 1288 (26th ed. 1981)) due to or as a consequence 
of acute pancreatitis.  No autopsy was performed.  

The immediate cause of death, as reported on the official 
death certificate, is not shown by the evidence to have been 
present in service or for many years afterwards.  On the 
other hand, the veteran had a long-established history of 
alcohol abuse, extending back over "40 years but 
specifically over the last three years" prior to his death 
in April 1992.  It was reported at that time that he drank 
"several gallons of hard liquor a week" (see Mesa Lutheran 
Hospital Summary, April 1992).  Earlier, it had been reported 
that he complained of abdominal pain, starting "one year 
ago" which lasted for several months, and that he drank "4-
5 shots of scotch per day" (see Casa Blanca Clinic 
Diagnostic Evaluation Form, January 8, 1992).  At the request 
of the Board, a VA physician reviewed the extensive medical 
records contained in the claims file, including the service 
medical records and terminal hospital records.  It was the 
opinion of the physician in 1996, and again in a 1997 
addendum, that the veteran died as a result of multiple 
disabilities (acute pancreatitis and pneumonia with multi-
organ failure including ARDS superimposed on chronic 
pancreatitis) which were directly attributable to his active 
alcohol abuse.  

The appellant has not submitted, nor does the current record 
reflect, any competent medical evidence relating any direct 
or contributory cause of the veteran's death to his active 
naval service, ending in 1964, or to any incident therein.  
On the contrary, it appears that his death in 1992 was quite 
literally caused by the toxic effects of excessive alcohol 
consumption.  

For claims filed after October 31, 1990, section 8052 of Pub. 
L. No. 101-508, 104 Stat. 1388-351 (Nov. 5, 1990) precludes 
direct service connection of a substance-abuse disability for 
purposes of all VA benefits, including DIC.  See 38 U.S.C.A. 
§ 105(a).  The veteran neither claimed nor established any 
service-connected disability during his lifetime, and the 
current record provides no factual basis for awarding 
secondary service incurrence or aggravation.  Although it has 
been contended on behalf of the appellant that the fatal ARDS 
may have been secondary to respiratory problems noted in 
service, the medical evidence of record does not substantiate 
this; in fact, the veteran's fatal ARDS is shown to have been 
precipitated by his active alcohol abuse shortly prior to his 
terminal period of hospitalization.  

The current DIC claim was filed by the appellant in May 1992.  
Thus, direct service connection for the cause of the 
veteran's death due to alcohol abuse is legally prohibited.  
In cases where the law is dispositive, the claim should be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  
	

ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

